Citation Nr: 1532705	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1945 to March 1947.  He died in November 1998, and the appellant is the Veteran's son.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed, in part, using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Per the appellant's request, the RO requested records from the Southern Regional Medical Center.  In an October 2013 correspondence, the Southern Regional Medical Center indicated that the appellant was not treated on the specific date identified.   Later in a December 2013 response, the facility indicated that it was unable to process the request for records because the authorization was not dated.  Then in another response in December 2013, the facility indicated that the appellant was a minor and could not sign the authorization and requested that guardianship, custody, or power of attorney papers be submitted.  The Board notes that the appellant was born in 1967.  There is no indication in the claims folder that the RO followed up with the facility to obtain these records.  On remand, the AOJ must take any necessary steps to obtain the appellant's records from the Southern Regional Medical Center.  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the appellant, to include obtaining any necessary authorization, the AOJ must follow-up with the Southern Regional Medical Center to obtain all records pertaining to the appellant.  All efforts to obtain these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  

2. Request that the appellant provide the names and addresses of any and all outstanding health care providers.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  

3. Thereafter, take any other development action that is deemed warranted and readjudicate the appellant's claims.  If action remains adverse to the appellant, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


